Exhibit 10.30(a)

CryoLife, Inc.

1655 Roberts Boulevard N.W.

Kennesaw, Georgia 30144

            ,         

 

 

 

 

 

Re: Grant of Non-Qualified Stock Option Pursuant to CryoLife, Inc. 1998 Long
Term Incentive Plan (the “Plan”)

Dear Employee:

This letter sets forth the agreement between you and CryoLife, Inc., a Florida
corporation (the “Company”) regarding your option to acquire shares of the
Company’s Common stock.

1. Grant of Option. Subject to the terms set forth below, the Company hereby
grants to Employee the right, privilege, and option to purchase up to
                     shares (the “Option Shares”) of its Common Stock at the
purchase price of $                     per share, which price shall be the mean
of the lowest and highest reported sale price of the Company’s Common Stock on
the New York Stock Exchange on the date of grant. The date of grant (“Grant
Date”) of the option is                     . This option is intended to be and
shall be treated as a “Non-qualified Stock Option”, as that term is defined in
Section 422 of the Internal Revenue Code of 1986, as amended.

2. Time of Exercise of Option. Prior to its termination as set forth in
Section 5 below, this option shall vest, and the Employee may exercise the
option granted herein on the following dates, or thereafter provided the option
is exercised prior to its termination:

 

Date of Vesting/Exercise

  Shares Vesting

3. Method of Exercise. The option shall be exercised by written notice directed
to the Compensation Advisory Committee (the “Committee”), at the Company’s
principal executive office, accompanied by payment of the option price for the
number of Option Shares purchased in accordance with the Plan’s requirements.
The phrase “shares of stock of the company” includes shares to which this
employee is entitled to purchase pursuant to a stock option sometimes called
“option shares”. The Company shall make delivery of such shares in



--------------------------------------------------------------------------------

accordance with the Plan provided that if any law or regulation requires the
Company to take any action with respect to the shares specified in such notice
before the issuance thereof, then the date of delivery of such shares shall be
extended for the period necessary to take such action.

4. The Plan. The Company’s 1998 Long-Term Incentive Plan, as amended from time
to time by the Board of Directors of the Company, is hereby incorporated in this
letter and to the extent that anything in this letter is inconsistent with the
Plan, the terms of the Plan shall control. Employee acknowledges that the
Company has provided a copy of the Plan to Employee. The Optionee has received a
Prospectus covering the Shares subject to this Option.

5. Termination of Option. Except as herein otherwise stated, the option, to the
extent not previously exercised, shall terminate in accordance with the Plan and
upon the first to occur of the following events:

(a) Disability. The expiration of 36 months after the date on which Employee’s
employment by the Company is terminated, if such termination be by reason of
Employee’s permanent and total disability (as defined in the Plan), provided,
however, that (i) the option shall be exercisable only to the extent that
Employee had the right to exercise the option at the time of termination,
(ii) if the Employee dies within such 36 month period, any unexercised option
held by such Employee shall thereafter be exercisable in accordance with the
provisions of and shall terminate upon the first to occur of the events
described in Sections 5(b) and (d), and (iii) to the extent the option is
exercised more than one year after such termination of employment, the option
shall be treated as a Non-Qualified Stock Option (as defined in the Plan);

(b) Death. In the event of Employee’s death while in the employ of the Company,
the expiration of 12 months following the date of his or her death, provided
that the option shall be exercisable following the Employee’s death only to the
extent that Employee had the right to exercise the option at the time of his or
her death.

(c) Retirement. In the event Employee’s employment with the Company terminates
by reason of Normal or Early Retirement (as defined in the Plan), any option
held by such Employee may be exercised by the Employee for a period of 36 months
from the date of such termination; provided, however, that (i) if the Employee
dies within such 36 months period any unexercised option held by Employee shall
thereafter be exercisable in accordance with the provisions of and shall
terminate upon the first to occur of the events described in Section 5(b) and
(d), and (ii) to the extent the option is exercised more than three months after
such termination of employment, such option shall be treated as a Non-Qualified
Stock Option; or

(d) Other. Upon the earlier to occur of (i) 120 months following the Effective
Date, or (ii) upon termination of Employee’s employment by the Company (except
if such termination be by reason of death, disability, or normal or early
retirement).

Except as set forth above, the option may not be exercised unless Employee, at
the time he or she exercises the option, is, and has been at all times since the
date of grant of the option, an employee of the Company. Employee shall be
deemed to be employed by the Company if he or she is employed by the Company or
any of its subsidiaries.



--------------------------------------------------------------------------------

6. Reclassification, Consolidation, or Merger. The number of Option Shares may
be adjusted in accordance with the Plan if certain events such as merger,
reorganization, consolidation, recapitalization, stock dividends, stock splits,
or other changes in the Company’s corporate structure affecting its Common Stock
occur.

7. Rights Prior to exercise of Option. This Option is not transferable by
Employee, except by will or by the laws of descent and distribution or as
otherwise set forth in the Plan, and during Employee’s lifetime shall be
exercisable only by Employee. This option shall confer no rights to the holder
hereof to act as stockholder with respect to any of the Option Shares until
payment of the option price and delivery of a share certificate has been made.

8. Employee’s Representations and Warranties. By execution of this agreement,
Employee represents and warrants to the Company as follows:

(a) Employee is accepting this option solely for his or her own account for
investment and not with a view to or for sale or distribution of the option or
any Option Shares and not with any present intention of selling, offering to
sell, or otherwise disposing of or distributing the option or any Option Shares.
The entire legal and beneficial interest of the option and the Option Shares are
for and will be held for the account of the Employee only and neither in whole
nor in part for any other person.

(b) Employee resides at the following address:

 

 

 

(c) Employee is familiar with the Company and its plans, operations, and
financial condition. Prior to the acceptance of this option, Employee has
received all information as he or she deems necessary and appropriate to enable
an evaluation of the financial risk inherent in accepting the option and has
received satisfactory and complete information concerning the business and
financial condition of the Company in response to all inquiries in respect
thereof.

9. Restricted Securities. Employee recognizes and understands that this option
and the Option Shares are currently registered under the Securities Act of 1933,
as amended (the “Act”), the Georgia Securities Act of 1973, as amended (the
“Georgia Act”), but may not remain so registered, and are not registered under
any state securities law. Any transfer of the option (if otherwise permitted
hereunder, and once exercised, the Option Shares) will not be recognized by the
Company unless such transfer is registered under the Act, the Georgia Act, and
any other applicable state securities laws or effected pursuant to an exemption
from such registration which may then be available. Any share certificates
representing the Option Shares may be stamped with legends restricting transfer
thereof in accordance with the Company’s policy with respect to unregistered
shares of its Common Stock issued to employees as a result of exercise of
options granted under the Plan. The Company may make a notation in its stock
transfer records of the aforementioned restrictions on transfers and legends.
Employee recognizes and understands that the Option Shares may be restricted
securities within the meaning of Rule 144



--------------------------------------------------------------------------------

promulgated under the Act; that the exemption from registration under Rule 144
may not be available under certain circumstances and that Employee’s opportunity
to utilize such Rule 144 to sell the Option Shares may be limited or denied. The
Company shall be under no obligation to maintain or promote a public trading
market for the class of shares for which the option is granted or to make
provision for adequate information concerning the Company to be available to the
public as contemplated under Rule 144. The Company will be under no obligation
to recognize any transfer or sale of any Option Shares unless the terms and
conditions of Rule 144 are complied with by the Employee. By acceptance hereof,
Employee agrees that no permitted disposition of this option or any Option
Shares shall be made unless and until (i) there is then in effect a registration
statement under the Act, the Georgia Act, and applicable state securities laws
covering such proposed disposition and such disposition is made in accordance
with such registration statement, or (ii) Employee shall have notified the
Company of a proposed Grant of Non-Qualified Stock Option disposition and shall
have furnished to the Company a detailed statement of the circumstances
surrounding such disposition, together with an opinion of counsel acceptable in
form and substance to the Company that such disposition will not require
registration of the shares so disposed under the Act, the Georgia Act, and any
applicable state securities laws. The Company shall be under no obligation to
permit such transfer or disposition on its stock transfer books unless counsel
for the Company shall concur as to such matters. Employee recognizes and
understands that as long as Employee remains an officer of the Company, any
sales of Option Shares will be subject to Section 16 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and the regulations promulgated
thereunder, and rule 10b-5 promulgated under the Exchange Act. Employee agrees
that any disposition of the Option Shares shall be made only in compliance with
the Act, the Exchange Act, and the above-referenced rules and regulations.

10. Tax Matters. The Employee hereby agrees to comply with any applicable
federal, state, and local income and employment tax requirements which might
arise with regard to a disposition of any Option Shares and to inform the
Company of any such disposition which occurs prior to the expiration of (i) two
years from the date of grant of the option, and (ii) one year from the date of
transfer to him of Option Shares. No later than the date as of which an amount
first becomes includable in the gross income of the Employee for federal income
tax purposes with respect to the exercise of any option under the Plan, Employee
shall pay to the Company, or make arrangements satisfactory to the Committee
regarding the payment of, any federal, state, or local taxes of any kind
required by law to be withheld with respect to such amount. The obligations of
the Company under the Plan are conditional on such payment or arrangements and
the Company shall have the right to deduct any such taxes from any payment of
any kind otherwise due to Employee.

Payment. The Option Exercise Price shall be paid in cash in U.S. Dollars at the
time the Option is exercised or in shares of common stock of the Company having
an aggregate value equal to the Option Exercise Price. If the Option Exercise
Price is paid by transfer of shares of Common Stock of the Corporation then the
value of such shares will be determined by the last closing price of the
Corporation’s Common Stock on the New York Stock Exchange prior to the exercise
of the options. The Option Exercise Price may be paid by a combination of cash
and Common Stock. Subject to approval of the Board of Directors, the phrase
“shares of stock of the Company”, includes shares which the employee is entitled
to purchase by reason of a stock option grant, sometimes called “option shares”.



--------------------------------------------------------------------------------

12. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors, and permissible assigns.

13. Miscellaneous. This Agreement shall be governed by and construed under the
laws of the State of Florida. If any term or provision hereof shall be held
invalid or unenforceable, the remaining terms and provisions hereof shall
continue in full force and effect. Any modification to this Agreement shall not
be effective unless the same shall be in writing and such writing shall be
signed by authorized representatives of both of the parties hereto. The terms of
paragraphs 8 and 9 hereof shall survive exercise of the option by Employee and
shall attach to the Option Shares. The Option contained in this letter shall not
confer upon Employee any right to continued employment with the Company, nor
shall it interfere in any way with the right of the Company to terminate the
employment of Employee at any time. This letter can be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument.

Please signify your acceptance of the option and your agreement to be bound by
the terms hereof by promptly signing one of the two original letters provided to
you and returning the same to the President of the Company.

Thank you for your good work and service. The Company looks forward to a long
and mutually beneficial relationship.

 

Very truly yours,

CRYOLIFE, INC.

BY:

 

 

Title:

 

ACCEPTED AND AGREED on this          day of             ,         .

 

EMPLOYEE:

(SEAL)

 

 

Print Name: